Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (PCT 2008/094911) in view of Cigledy (US 2758561). Wilson discloses the basic claimed structure including an all terrain vehicle with right and left continuous track system, right and left primary suspension systems (front springs, Figure 1), right and left secondary suspension systems (rear springs, Figure 1), right and left stabilizers (shock absorbers, Figure 1), a headlight (Figure 1), a seat (Figure 1), a handle bar (Figure 1). Also disclosed by Wilson are left and right tracks 130 with drive sprockets 120, rollers 125 and cleats 135. Not specifically disclosed by Wilson is an engine and display. Also not disclosed by Wilson are paddles, a hull, and idler sprockets. Cigledy teaches an amphibious vehicle with a hull 20 and idler sprockets 79 in addition to rollers 34, drive sprocket 78 and paddles 24. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Wilson with paddles for improved water propulsion, a hull for floatation and safety and idler sprockets for reliability as taught by Cigledy. Further with respect to the engine and display note paragraph 0021 of Wilson that refers to a car or all terrain vehicle. Cars and all terrain vehicles inherently have an engine and display. Note also paragraph 0021 of Wilson for suspensions that are also known for use with all terrain vehicles. It would have been an obvious choice of engineering design to a person of ordinary skill in the art before the effective filing date of claimed invention to form the device of Wilson with an engine to power the vehicle and a display for safety. The combinations combine known features to achieve predictable results. With respect to claim 2, note Cigledy, hull 20. With respect to claims 4-5, note Wilson, Figure 1. With respect to claim 6, note Wilson, paragraphs 0027, 0028, 0029, 0030. 
Claim(s) 3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (PCT 2008/094911) in view of Cigledy (US 2758561), as applied to claim 1 above, and further in view of Coast (US 4961395). Not specifically disclosed by Wilson is the engine driving the drive sprockets and a speed of greater than 15 miles per hour. Coast teaches an amphibious vehicle with an engine 14 driving drive sprockets 25 and a speed of greater than 15 nautical miles per hour (Abstract). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Wilson with the engine driving the drive sprockets for improved water propulsion and operation greater than 15 nautical miles per hours for improved range of use as taught by Coast. The combinations combine known features to achieve predictable results. With respect to claims 7-8, note Coast, column 3, lines 5-27.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Radke et al (US 6062156) shows a craft.  Wilson (3403654) shows a high speed craft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678. The examiner can normally be reached Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/Primary Examiner, Art Unit 3617